NUMBER 13-21-00449-CR

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI – EDINBURG


                          IN RE JOHN JACOB SINGLETERRY


                           On Petition for Writ of Mandamus.


                               MEMORANDUM OPINION

                    Before Justices Hinojosa, Tijerina, and Silva
                      Memorandum Opinion by Justice Silva1

        On December 16, 2021, pro se relator John Jacob Singleterry filed a petition for

writ of mandamus through which he seeks to compel the trial court to rule on relator’s

motion for nunc pro tunc judgment. 2 Relator contends that he did not receive all of the




        1  See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so. When granting relief, the court must hand down an opinion as in any other case.”); id. R.
47.4 (distinguishing opinions and memorandum opinions).
        2 Relator previously filed a similar petition for writ of mandamus on this same subject. See In re
Singleterry, No. 13-21-00422-CR, 2021 WL 5760432, at *1 (Tex. App.—Corpus Christi–Edinburg Dec. 3,
2021, orig. proceeding) (mem. op.) (denying mandamus relief).
jail time credit to which he was entitled, and he filed a motion for nunc pro tunc judgment

to correct the error, however, the trial court has not yet ruled on that motion.

       To be entitled to mandamus relief, the relator must establish both that the act

sought to be compelled is a ministerial act not involving a discretionary or judicial decision

that that there is no adequate remedy at law to redress the alleged harm. See In re Meza,

611 S.W.3d 383, 388 (Tex. Crim. App. 2020) (orig. proceeding); In re Harris, 491 S.W.3d

332, 334 (Tex. Crim. App. 2016) (orig. proceeding) (per curiam); In re McCann, 422

S.W.3d 701, 704 (Tex. Crim. App. 2013) (orig. proceeding). If the relator fails to meet both

requirements, then the petition for writ of mandamus should be denied. State ex rel.

Young v. Sixth Jud. Dist. Ct. of Apps. at Texarkana, 236 S.W.3d 207, 210 (Tex. Crim.

App. 2007) (orig. proceeding).

       It is the relator’s burden to properly request and show entitlement to mandamus

relief. See State ex rel. Young, 236 S.W.3d at 210; In re Pena, 619 S.W.3d 837, 839 (Tex.

App.—Houston [14th Dist.] 2021, orig. proceeding); see also Barnes v. State, 832 S.W.2d

424, 426 (Tex. App.—Houston [1st Dist.] 1992, orig. proceeding) (per curiam) (“Even a

pro se applicant for a writ of mandamus must show himself entitled to the extraordinary

relief he seeks.”). In addition to other requirements, the relator must include a statement

of facts and a clear and concise argument for the contentions made, with appropriate

citations to authorities and to the appendix or record. See generally TEX. R. APP. P. 52.3

(governing the form and contents for a petition). Further, the relator must file an appendix

and record sufficient to support the claim for mandamus relief. See id. R. 52.3(k)




                                              2
(specifying the required contents for the appendix); R. 52.7(a) (specifying the required

contents for the record).

       The Court, having examined and fully considered the petition for writ of mandamus

and the applicable law, is of the opinion that the relator has not established his entitlement

to the relief sought. See In re Harris, 491 S.W.3d at 334; In re McCann, 422 S.W.3d at

704; State ex rel. Young, 236 S.W.3d at 210. Relator has failed to (1) include a statement

of facts supported by citations to competent evidence included in the appendix or record,

(2) provide a clear and concise argument for the contentions made, with appropriate

citations to authorities and to the appendix or record, and (3) file an appendix and record

sufficient to support the claim for relief. See TEX. R. APP. P. 52.3; id. R. 52.3(k).

Accordingly, we deny the petition for writ of mandamus.

                                                                 CLARISSA SILVA
                                                                 Justice

Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed on the
20th day of December, 2021.




                                              3